 



Exhibit 10.5

FRANKLIN BANK CORP.
INCENTIVE STOCK OPTION AGREEMENT
(2004 Long-Term Incentive Plan)

     This Incentive Stock Option Agreement (“Option Agreement”) is between
Franklin Bank Corp., a Delaware corporation (the “Company”), and
                     (the “Participant”).

W I T N E S S E T H:

     The Company has heretofore adopted the Franklin Bank Corp. 2004 Long-Term
Incentive Plan (the “Plan”) to give the Company a competitive advantage in
attracting, retaining and motivating officers, employees, directors and/or
consultants and to provide the Company and its Subsidiaries and Affiliates with
a stock plan providing incentives directly related to increases in Company
shareholder value (the Company and its Subsidiaries collectively hereinafter
referred to as the “Company”). The Company, acting through a committee of its
Board of Directors that is administering the Plan pursuant to Section 2 thereof
(“Committee”), has determined that its interest will be advanced by the issuance
to the Participant of an Incentive Stock Option under the Plan and pursuant to
Section 422 of the Internal Revenue Code of 1986, as amended (“Code”).
Capitalized terms used but not defined herein shall have the meanings ascribed
to such terms in the Plan.

     NOW THEREFORE, for and in consideration of these premises it is agreed as
follows:

     1. Stock Option. Subject to the terms and conditions contained herein, the
Company, effective as of                      (the “Grant Date”), hereby grants
to Participant the right and option (“Stock Option”) to purchase from the
Company                     shares of the Company’s common stock, $.01 par value
(“Common Stock”), at a price of $      per share (“Option Price”), which is
deemed to be not less than the Fair Market Value of the Common Stock as of the
Grant Date.

     2. Option Term. Unless otherwise provided for herein, the Stock Option may
be exercised by Participant in whole or in part at any time during
                     (“Option Term”) beginning on the Grant Date, subject to the
limitation that said Stock Option shall not vest and become exercisable for more
than a portion of the aggregate number of shares offered by the Stock Option as
determined by Participant’s number of full years of employment with the Company
from the Grant Date to the date of such exercise, in accordance with the
following schedule:

-1-



--------------------------------------------------------------------------------



 



          Cumulative Percentage of Total Number of Full Years of Employment  
Shares Granted that are Vested/May from the Grant Date   be Purchased          
 

     In the event of a Change in Control, the Stock Option shall become fully
exercisable and vested.

     3. Method of Exercise. The Stock Option may be exercised, in whole or in
part, to the extent vested, at any time during the Option Term by giving written
notice of exercise to the Company specifying the number of shares of Common
Stock subject to the Stock Option to be purchased. Such notice shall be
accompanied by payment in full of the Option Price by certified or bank check or
such other instrument as the Company may accept. If approved by the Committee,
payment, in full or in part, may also be made in the form of unrestricted Common
Stock (by delivery of such shares or by attestation) already owned by the
Participant of the same class as the Common Stock subject to the Stock Option
(based on the Fair Market Value of the Common Stock on the date the Stock Option
is exercised); provided, however, that such already owned shares have been held
by the Participant for at least six months at the time of exercise or were
purchased on the open market. If approved by the Committee, to the extent
permitted by applicable law, payment in full or in part may also be made by
delivering a properly executed exercise notice to the Company, together with a
copy of irrevocable instructions to a broker to deliver promptly to the Company
the amount of sale or loan proceeds necessary to pay the Option Price, and, if
requested, the amount of any federal, state, local or foreign withholding taxes.
To facilitate the foregoing, the Company may enter into agreements for
coordinated procedures with one or more brokerage firms. No shares of Common
Stock shall be delivered until full payment therefor has been made. Except as
otherwise provided in Section 5(m) of the Plan, the Participant shall have all
of the rights of a stockholder of the Company holding the class or series of
Common Stock that is subject to such Stock Option (including, if applicable, the
right to vote the shares and the right to receive dividends), when the
Participant has given written notice of exercise, has paid in full for such
shares and, if requested by the Company, has given the representation described
in Section 15(a) of the Plan.

As promptly as practicable after receipt of such written notice of exercise,
payment in full of the Option Price and receipt of Participant’s representation
as described in Section 15(a) of the Plan, if such representation is requested
by the Company, the Company shall deliver to the Participant certificates for
the number of shares with respect to which the Stock Option has been so
exercised, issued in the Participant’s name or such other name as Participant
directs.

     4. Nontransferability. Except as may otherwise be provided by the
Committee, the Stock Option shall not be transferable by the Participant other
than by will or by the laws of descent and distribution or any other
testamentary distribution. The Stock Option shall be exercisable, subject to the
terms of the Plan, only by the Participant, the guardian or legal representative
of the Participant, or any person to whom the Stock Option is transferred
pursuant to this paragraph, it being understood that the term “holder” and
“Participant” include such guardian, legal representative and other transferee;
provided, however, that Termination of

-2-



--------------------------------------------------------------------------------



 



Employment shall continue to refer to the Termination of Employment of the
original Participant.

     5. Termination by Death. If the Participant incurs a Termination of
Employment by reason of death, the Stock Option may thereafter be exercised, to
the extent then exercisable, or on such accelerated basis as the Committee may
determine, for (i) a period of one year from the date of such death or (ii) the
expiration of the Option Term, whichever period is shorter.

     6. Termination by Reason of Disability. If the Participant incurs a
Termination of Employment by reason of Disability, the Stock Option may
thereafter be exercised by the Participant (or the appointed fiduciary of such
Participant), to the extent it was exercisable at the time of termination, or on
such accelerated basis as the Committee may determine, for a period of one year
from the date of such Termination of Employment or until the expiration of the
Option Term, whichever period is shorter; provided, however, that if the
Participant dies within such period, the Stock Option shall, notwithstanding the
expiration of such period, continue to be exercisable to the extent to which it
was exercisable at the time of death until the expiration of the Option Term. In
the event of Termination of Employment by reason of Disability, if the Stock
Option is exercised after the expiration of the exercise periods that apply for
purposes of Section 422 of the Code, such Stock Option will thereafter be
treated as a NonQualified Stock Option.

     7. Termination by Reason of Retirement. If the Participant incurs a
Termination of Employment by reason of Retirement, the Stock Option may
thereafter be exercised by the Participant, to the extent it was exercisable at
the time of such Retirement, or on such accelerated basis as the Committee may
determine, for a period of one year from the date of such Termination of
Employment or until the expiration of the Option Term, whichever period is
shorter; provided, however, that if the Participant dies within such period, any
unexercised portion of the Stock Option shall, notwithstanding the expiration of
such period, continue to be exercisable for (i) a period of one year from the
date of such death or (ii) the expiration of the Option Term, whichever period
is shorter. In the event of Termination of Employment by reason of Retirement,
if the Stock Option is exercised after the expiration of the exercise periods
that apply for purposes of Section 422 of the Code (a three-month period as of
the date of this Agreement), it will thereafter be treated as a NonQualified
Stock Option.

     8. Other Termination. If the Participant incurs a Termination of Employment
for Cause, the Stock Option shall thereupon terminate. If the Participant incurs
a Termination of Employment for any reason other than death, Disability,
Retirement or for Cause, the Stock Option, to the extent it was then exercisable
at the time of termination, or on such accelerated basis as the Committee may
determine, may be exercised for the lesser of three months from the date of such
Termination of Employment or the balance of the Option Term; provided, however,
that if the Participant dies within such three-month period, any unexercised
portion of the Stock Option shall, notwithstanding the expiration of such
three-month period, continue to be exercisable for (i) a period of one year from
the date of such death or (ii) the expiration of the Option Term, whichever
period is shorter.

     9. Change of Control Termination. In the event the Participant incurs a
Termination of Employment during the 24-month period following a Change in
Control other than (i) by the Company for Cause, (ii) by reason of death,
(iii) by reason of Disability or (iv) by voluntary resignation other than by
reason of an Involuntary Termination, the Stock Option may

-3-



--------------------------------------------------------------------------------



 



thereafter be exercised by the Participant, to the extent it was exercisable at
the time of termination, or on such accelerated basis as the Committee may
determine, for (A) the longer of (1) one year from such date of termination or
(2) such other period as may be provided in the Plan for such Termination of
Employment, or (B) until expiration of the Option Term, whichever period is
shorter. If the Stock Option is exercised after the expiration of the
post-termination exercise periods that apply for purposes of Section 422 of the
Code, it will thereafter be treated as a NonQualified Stock Option.

     10. Cashing Out of Stock Option. On receipt of written notice of exercise,
the Committee may elect to cash out all or part of the portion of the shares of
Common Stock for which the Stock Option is being exercised by paying the
Participant an amount, in cash or Common Stock, equal to the excess of the Fair
Market Value of the Common Stock over the Option Price times the number of
shares of Common Stock for which the Stock Option is being exercised on the
effective date of such cash-out.

     11. Change in Control Cash-Out. During the 60-day period from and after a
Change in Control (the “Exercise Period”), the Participant shall have the right,
whether or not the Stock Option is fully exercisable and in lieu of the payment
of the Option Price for the shares of Common Stock being purchased under the
Stock Option and by giving notice to the Company, to elect (within the Exercise
Period) to surrender all or part of the Stock Option to the Company and to
receive cash, within 30 days of such election, in an amount equal to the amount
by which the Change in Control Price per share of Common Stock on the date of
such election shall exceed the Option Price per share of Common Stock under the
Stock Option multiplied by the number of shares of Common Stock granted under
the Stock Option as to which the Participant has elected to exercise the right
set forth in this Section 11.

     12. Forfeiture of Stock Option. In the event of serious misconduct by the
Participant (including, without limitation, any misconduct prejudicial to or in
conflict with the Company or its Affiliates, or any Termination of Employment
for Cause), or any activity of the Participant in competition with the business
of the Company or any Affiliate of the Company, the Stock Option may, in the
discretion of the Committee, be cancelled, in whole or in part, whether or not
vested. The determination of whether the Participant has engaged in a serious
breach of conduct or any activity in competition with the business of the
Company or any Affiliate of the Company shall be determined by the Committee in
good faith and in its sole discretion. This Section 12 shall have no application
following a Change in Control.

     13. No Rights as Stockholder. Participant shall have no rights as a
stockholder with respect to any shares of Common Stock covered by this Option
Agreement until the Stock Option is exercised by written notice and accompanied
by payment as provided in Section 3. Until such time, Participant shall not be
entitled, by virtue of holding this Stock Option, to dividends or to vote at
meetings of the stockholders of the Company. Except as provided in Sections 14
and 15 hereof, no adjustment shall be made for dividends (ordinary or
extraordinary, whether in cash or securities or other property) paid or
distributions or other rights granted in respect of any share of Common Stock
for which the record date for such payment, distribution or grant is prior to
the date upon which the Participant shall have become a stockholder as provided
herein above.

     14. Extraordinary Corporate Transactions. If the Company recapitalizes or
otherwise changes its capital structure, or merges, consolidates, sells all of
its assets or dissolves and such transaction is not a Change in Control (each of
the foregoing a “Fundamental Change”),

-4-



--------------------------------------------------------------------------------



 



then thereafter upon the exercise of any portion of the Stock Option, the
Participant shall be entitled to purchase under the Stock Option, in lieu of the
number of shares of Common Stock as to which the Stock Option shall then be
exercisable, the number and class of shares of stock and securities to which the
Participant would have been entitled pursuant to the terms of the Fundamental
Change as if, immediately prior to such Fundamental Change, the Participant had
been the holder of record of the number of shares of Common Stock as to which
the Stock Option is then exercisable.

     15. Changes in Capital Structure. The existence of the Stock Option shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business, or any merger
or consolidation of the Company, or any issuance of Common Stock or other
securities or subscription rights thereto, or any issuance of notes, bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of its assets or business, or any
other corporate act or proceedings, whether of a similar character or otherwise.
The issuance by the Company of any other class of securities which is not Common
Stock or convertible into Common Stock shall not affect the number of shares of
Common Stock subject to the Stock Option or the purchase price per share, unless
the Committee shall determine in its sole discretion than an adjustment is
necessary to provide equitable treatment to the Participant. If the outstanding
shares of Common Stock or other securities of the Company, or both, for which
the Stock Option is exercisable, shall at any time be changed or exchanged by
declaration of a stock dividend, stock split, or combination of shares, the
number and kind of shares of Common Stock or other securities subject to the
Plan or subject to the Stock Option, and the Stock Option price, shall be
appropriately and equitably adjusted so as to maintain the proportionate number
of shares or other securities without changing the aggregate Option Price.

     16. Representations/Agreements. The Committee may require each person
purchasing or receiving shares pursuant to this Option Agreement to make certain
representations to and agreements with the Company in writing, including,
without limitation, that such person is acquiring the shares without a view to
the distribution thereof.

     17. Legends on Certificates. The certificates for shares purchased or
received pursuant to this Option Agreement may include any legend required by
law or which the Committee deems appropriate to reflect any restrictions on
transfer.

     18. Compliance With Laws. Notwithstanding any of the other provisions
hereof, Participant agrees that he or she will not exercise the Stock Option
granted hereby, and that the Company will not be obligated to issue any shares
pursuant to this Option Agreement, if the exercise of the Stock Option or the
issuance of such shares of Common Stock would constitute a violation by the
Participant or by the Company of any provision of any law or regulation of any
governmental authority or any provision of Section 15(a) of the Plan.

     19. Tax Withholding. No later than the date as of which an amount first
becomes includible in the gross income of the Participant for federal income tax
purposes with respect to the Stock Option, the Participant shall pay to the
Company, or make arrangements satisfactory to the Company regarding the payment
of, any federal, state, local or foreign taxes of any kind

-5-



--------------------------------------------------------------------------------



 



required by law to be withheld with respect to such amount. Unless otherwise
determined by the Committee, withholding obligations may be settled with Common
Stock, including Common Stock that is part of the Stock Option; provided, that
not more than the legally required minimum withholding may be settled with
Common Stock. The obligations of the Company under this Option Agreement and
under the Plan shall be conditional on such payment or arrangements, and the
Company and its Affiliates shall, to the extent permitted by law, have the right
to deduct any such taxes from any payment otherwise due to the Participant. The
Committee may establish such procedures as it deems appropriate, including
making irrevocable elections, for the settlement of withholding obligations with
Common Stock.

     20. Resolution of Disputes. As a condition of the granting of the Stock
Option hereby, the Participant, his or her legal representatives, heirs,
successors and other transferees agree that any dispute or disagreement which
may arise hereunder shall be determined by the Committee in its sole discretion
and judgment, and that any such determination and any interpretation by the
Committee of the terms of this Option Agreement shall be final and shall be
binding and conclusive, for all purposes, upon the Company, Participant, his or
her legal representatives, heirs, successors and other transferees.

     21. Notices. Every notice hereunder shall be in writing and shall be given
by registered or certified mail or by fax. All notices of the exercise of the
Stock Option hereunder shall be directed to Franklin Bank Corp., 9800 Richmond
Avenue, Suite 680, Houston, Texas 77042, Attention: Corporate Secretary. Any
notice given by the Company to the Participant directed to such person at their
address on file with the Company shall be effective to bind the Participant and
any other person who shall acquire rights hereunder. The Company shall be under
no obligation whatsoever to advise the Participant of the existence, maturity or
termination of any of the Participant’s rights hereunder and the Participant
shall be deemed to have familiarized himself or herself with all matters
contained herein and in the Plan which may affect any of the Participant’s
rights or privileges hereunder.

     22. Construction and Interpretation. Whenever the term “Participant” is
used herein under circumstances applicable to any other person or persons to
whom the Stock Option may be transferred, the word “Participant” shall be deemed
to include such person or persons. References to the masculine gender herein
also include the feminine gender for all purposes.

     23. Agreement Subject to Plan. This Option Agreement is subject to the
Plan. The terms and provisions of the Plan (including any subsequent amendments
thereto) are hereby incorporated herein by reference thereto. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail. All definitions of words and terms contained in the Plan shall be
applicable to this Option Agreement.

     24. Employment Relationship. Employees shall be considered to be in the
employment of the Company as long as they remain employees of the Company or a
parent or subsidiary corporation (as defined in Section 424 of the Code). Any
questions as to whether and when there has been a Termination of Employment and
the cause of such termination shall be determined by the Committee, and its
determination shall be final. Nothing contained herein shall be construed as
conferring upon the Participant the right to continue in the employ of the

-6-



--------------------------------------------------------------------------------



 



Company, nor shall anything contained herein be construed or interpreted to
limit the “employment at will” relationship between the Participant and the
Company.

     25. Binding Effect. This Option Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under the Participant.

     26. Governing Law. This Option Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without reference to
principles of conflict of laws.

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Option Agreement has been executed this ___day of
                    , 200___.

            FRANKLIN BANK CORP.
      By:           Name:   Anthony J. Nocella        Title:   Chief Executive
Officer        PARTICIPANT


Name:
                       

-8-